DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Examiner Constantina Stavrou. 
Applicant's election with traverse of Group II in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the grounds that Dorweiler et al. fails to teach a sphere with an inner sphere and outer lining, and although Foty teaches the generating of 3D spheroids, Foty does not teach the applicant defined special technical feature of “an inner sphere comprising, particularly consisting essentially of, a plurality of myeloid cells, collagen, particularly collagen III and cholesterol, - an outer lining comprising, particularly consisting essentially of, fibroblasts, wherein said outer lining substantially encases said inner sphere." This is not found persuasive because the applicant defined special technical feature is not seen in the Group I, as previously defined in the restriction/election requirement sent out on 08/04/2022. The method of Group I as defined in the claim 1 does not recite “an inner sphere comprising, particularly consisting essentially of, a plurality of myeloid cells, collagen, particularly collagen III and cholesterol, - an outer lining comprising, particularly consisting essentially of, fibroblasts, wherein said outer lining substantially encases said inner sphere." Therefore, it is maintained that the technical feature between the defined Groups is a layered cell aggregate (product), which was shown not to contribute to the prior art over Dorweiler et al in view of Williams et al and Foty et al.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/03/2022.
Claims 8-13 are under examination in this office action. 
Specification
The use of trade names or a marks used in commerce have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Ficoll™ found in Example 1 Methods. 
Percoll™ found multiple times in Example 1 Methods. 
XVIVO™ 15 found multiple times in Examples. 
GlutaMax™ found multiple times in Example 1 Methods. 
LSRFortessa™ found in Example 1 Methods. 
OneComp eBeads™ found in Example 1 Methods. 
Vectaschield™ found in Example 1 Methods. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 13 is objected to because of the following informalities:  The claim contains two periods which is not allowed as per MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims 8-12 are indefinite for the phrases "particularly" and “particularly consisting essentially of” in claim 8 because it is unclear whether the limitations following the phrase are part of the claimed invention. These phrases are found in lines 2, 3, 4 and 6. The claim 8 is further indefinite at the phrase “in particular approx..” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 10 is indefinite for the phrases "particularly" and “more particularly approximately” which render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. These phrases are found in lines 4, 5, and 6. See MPEP § 2173.05(d).
Regarding claim 13, the phrases "particularly" and “more particularly” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. These phrases are found twice in line 1. See MPEP § 2173.05(d).
Claim 13 is found to be further indefinite from the term “manifold”. The specification does not provide a limiting definition of the term and it is unclear the metes and bounds of the limitation “manifold” as it relates to the claim invention.  The claim 13 further refers to both the product of the claim 8 and to the non-elected method of claim 1.  A clear interpretation of Applicant’s intent cannot be determined.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 13 is written to depend from both claim 1 and claim 8, which is improper. The claim 1 has also been withdrawn and it is improper for a claim to depend from a withdrawn claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The claims 8-13 are ambiguous for reasons noted above. 
For the purpose of application of prior art, the claim 8 is being interpreted and an in vitro spherical cellular aggregate with an inner and outer layer.  The inner layer is interpreted to have myeloid cells and collagen. The outer layer is non-limiting and indefinite as noted above.  The aggregate also has a diameter of 100-500 μm and does not contain a pre-formed or cell free scaffold. 
For the purpose of application of prior art, the claim 10 is interpreted as the in vitro cellular aggregate defined in claim 8 where the monocytes, macrophages and dendritic cells are present in a defined ratio. The defined ratio is interpreted as 20-40% monocytes, 25-45% macrophages, and 15-45% dendritic cells. 
For the purpose of application of prior art, claim 13 is interpreted as a plurality of cellular aggregates. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dortweiler et al (Schattauer GmbH, 2006) in view of Foty et al (Journal of Visualized Experiments, 2011).
Regarding claim 8, Dortweiler teaches an in vitro layered cell growth (summary, column 1, lines 8-9) which contains myeloid cells (summary, column 2, lines 5-6) and collagen (summary, column 1, lines 13). 
Dortweiler does not teach the growth to be a sphere, the diameter to be between 100-500 μm, and the growth to be free of a preformed and cell free scaffold. 
However, Foty teaches a similar embodiment to that of Dortweiler. 
Foty teaches a protocol for the generation of 3D spheroids. Foty further teaches the growth to be a sphere without a cell free or premade scaffolding (Abstract). Foty also teaches the size of the spheroid to be adjustable through the use of the inhibitor induced compaction (Figures 1 and 2). One of ordinary skill in the art would be able to adjust the size of the spheroid to the desired size with routine experimentation as depicted in Foty, such as the incubation time and use an inhibitor capable of compaction 
It would be obvious to an artisan of ordinary skill in the art to modify the growth from Dortweiler with the 3D spheroid protocol by Foty to develop a model of an atherosclerotic plaque having a desired diameter and size. The motivation to combine these references is for generating cellular aggregates for analysis in a physiologically relevant model with the natural interactions and spatial relationship between one or more cell types (Foty, abstract, lines 11-15).  
Regarding claim 9, Foty teaches that the method can be used to co-culture two or more different cell populations to better mimic the interactions and spatial relationships seen in a physiologically relevant model (Abstract, lines 11-15). Using this information, it would be obvious for one of ordinary skill in the art to include monocytes, macrophages and dendritic cells because they are known in the art to be the cells which make up an atherosclerotic plaque. 
Regarding claim 13, Foty teaches the method to make a plurality of the spheroids (Protocol part 2). 
Conclusion
The claims 8-13 have been rejected.  However, the claims 10-12 have not been rejected under prior art because no prior art was found teaching or suggesting the combination of features for an in vitro engineered layered cellular aggregate encompassing the limitations of those claims. 
  The examiner further notes amending the claim 8 to encompass the following limitation:
“An in vitro engineered layered cellular aggregate, comprising - an inner sphere consisting essentially of a plurality of myeloid cells, collagen III and cholesterol, - an outer lining consisting essentially of fibroblasts, wherein said outer lining encases said inner sphere, and wherein said cellular aggregate has a diameter of 100 μm - 500 μm and does not contain a pre-formed, cell-free scaffold” may obviate the prior art rejections noted above for the claims 8-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINA E STAVROU whose telephone number is (571)272-9899. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 5712701050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CONSTANTINA E. STAVROU
Examiner
Art Unit 4181

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637